Citation Nr: 1511282	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right leg disorder, to include as secondary to service-connected gynecological disorder (status post hysterectomy with bilateral salpingo-oophorectomy).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active military service from September 1978 to June 1987, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied claims for service connection for PTSD, lumbar strain and a right leg disorder.

The Veteran's claim for service connection for PTSD was granted in an April 2012 rating decision and the claim for service connection for a back disorder was denied in a July 2013 decision.  Accordingly, these claims are no longer before the Board.

In October 2013, the Veteran signed an expedited waiver of the 30 day waiting period.

This case was remanded by the Board in September 2008, September 2010, April 2012, and July 2013 for further development and is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

As stated in the July 2013 remand, the issue of entitlement to service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

FINDING OF FACT

The Veteran's right leg disorder was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of her service-connected gynecological disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

At the outset, as indicated in a November 2007 RO formal finding, the Veteran's complete service treatment records (STRs) are unavailable.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claim.

The Veteran contends that she has a right leg disorder that is related to her service.  Specifically, in her January 2004 claim she contended that she had a problem with her right leg during basic training and has had problems since that time.  She stated that they were on a full-pack five mile hike and when her pack was removed she could not move her right leg.  

Alternatively, she claims that she has a right leg disability that is related to her service-connected hysterectomy with salpingo-oophorectomy.

While the record also reflects that the Veteran stated that she injured her right leg in a fall prior to service, there is no evidence that any right leg disorder pre-existed her service nor does the evidence show that any pre-existing right leg disability was aggravated by service.  The available STRs are negative for any documented statements that indicate the existence of a right leg disability prior to service enlistment.  

Moreover, on May 2012 VA examination, the examiner opined that the evidence of record does not clearly and unmistakably show that the Veteran had a right leg disorder that existed prior to her entry into service.  Therefore, the Board finds that presumption of soundness at the time of enlistment has not been rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Accordingly, the presumption of soundness is not rebutted, since no right leg disorder was identified during service.

Turning to the merits of the claim, the available service treatment records (STRs) include a July 1980 report which indicates that the Veteran underwent an exploratory laparotomy, appendectomy, and adhesiolysis.  Hospital reports dated in September 1980 indicate a complaint of persistent lower quadrant pain and numbness in her right leg subsequent to the July 2008 procedure.  There was direct and rebound tenderness over the right/left iliac area on slight touch, but no right leg disorder was diagnosed.  A November 1981 hospital report reflects a complaint of a history of increasing right-sided pain and an assessment of a history of chronic pain and adhesions.  

While the Veteran contended in her January 2004 claim that she went to the infirmary on post and was subsequently treated numerous times for right leg problems until her discharge from service, the available STRs are silent for any diagnosed right leg disability.

Post-service records include a May 2005 statement opinion from Dr. J.M.W. that the Veteran's osteoporosis was linked to her having a compete hysterectomy.

On October 2006 VA joints examination, the Veteran presented with a history of low back/right leg pain since about 1997.  An MRI performed in 2001-2002 showed a normal lumbar spine.  Bone density testing was "below average for age," but did not indicate osteoporosis or increased fracture risk.  The examiner diagnosed lumbar strain with sciatica to the right leg which the examiner opined was less likely as not caused by or a result of injuries during service or hysterectomy.  The rationale for the opinion considered an absence of documentation of back and right leg problems for ten years following service, or of a diagnosis of osteoporosis.  The examiner also opined that it is less likely as not that that she had aggravation of pre-existing right leg disorder as there was no current diagnosis of osteoporosis according to the records.

In September 2008, the Board remanded the claim, in part, for a VA examiner to provide an opinion as to whether there is a causal relationship between lumbar spine and right leg disorders and service, or a service-connected gynecological disorder, or whether the Veteran's self-described right leg injury that pre-existed service was aggravated by service. 

Pursuant to the Board's September 2008 remand, the Veteran underwent VA spine and orthopedic examinations in March 2009 at which time right hip arthralgia and lumbar strain were diagnosed which the examiner opined were less likely than not related to her hysterectomy.  However, since the examiner failed to provide an opinion as to whether the Veteran's service-connected disability had aggravated any right leg disability or an opinion as to whether any pre-existing self-described right leg injury underwent aggravation during military service, the Board remanded the claim again in September 2010.

Pursuant to the Board's September 2010 remand, in November 2010, the Veteran underwent a VA joints examination at which time the Veteran presented with a history of right hip pain 2 years after she stopped taking hormone replacement.  She underwent a TAH (total abdominal hysterectomy) in 1994 and soon thereafter was told that she had a sciatic nerve problem and bone loss.  The examiner diagnosed fibromyalgia with right hip arthralgia.  On VA spine examination, she complained of low back pain that radiated down her right hip to her right leg.  The examiner diagnosed fibromyalgia and lumbosacral spine strain, with bilateral facet degenerative joint disease at L5-S1.  

The examiner failed to provide an opinion as whether the Veteran's self-described preexisting right leg injury underwent aggravation beyond its normal progression during military service, resulting in the development of the current right leg/hip disability.  Accordingly, the claim was again remanded in April 2012.

Pursuant to the Board's April 2012 remand, the Veteran was re-evaluated by the November 2010 VA examiner in May 2012.  The examiner failed to diagnose any radiculopathy or neuropathy of the right leg.  She opined that the evidence of record does not clearly and unmistakably show that the Veteran had a right leg disorder that existed prior to her entry into service and that a right leg disorder is not etiologically related to service.  The rationale was that there were no records prior to active duty that showed a right leg disorder and no right leg disorder was found on examination.  The Veteran described right-sided sciatica/radicular symptoms and also mentioned right hip pain as part of her right leg pain.  Based on the lack of evidence of a chronic right hip/leg disorder during service, post-service complaints of right hip problems years after discharge in 2001, and the lack of objective findings of a right leg disorder on examination, the examiner opined that there is no right hip/leg disorder that is related to service or time prior to service.

In the July 2013 Remand, the Board found that the March 2009, October 2010 and May 2012 VA opinions did not address a right leg disability as the examiners did not diagnose any disability of the right leg.  As the evidence of record reflected evidence of a right leg disability, namely sciatica, the Board remanded the claim for an appropriate VA medical opinion as to whether the Veteran's right leg sciatica is related to service.

Pursuant to the Board's July 2013 remand, the Veteran underwent a VA peripheral nerves condition Disability Benefits Questionnaire examination in September 2013.  The examiner performed an in-person examination and a complete review of the claims file.  The examiner diagnosed sciatica of the right lower extremity and noted a history of leg pain since 1997/1998 which the Veteran reported began after she was taken off of Depo-provera shots.  The examiner opined that the Veteran's sciatica was less likely than not incurred in or caused by the claimed in-service injury.  The rationale provided in part was that the Veteran's complaints of "low" back and right lower extremity pain did not begin until at least ten years post-service.  The first time she had a right leg complaint was in November 1998 and the Veteran reported that she had right leg symptoms starting in 1998.  The examiner concluded that the Veteran's right leg disability is not proximately due to or attributable to her service.  The examiner further opined that the Veteran's sciatica of the right lower extremity is less likely than not caused or aggravated by her service-connected status-post hysterectomy with bilateral salpingo-oophorectomy.  The rationale was that by definition sciatica refers to pain that radiates along the pain of the sciatic nerve which branches from the "lower" back through the hips and buttocks and down each leg.  She concluded that surgery for TAH and bilateral salpingo-oophorectomy would not cause a problem or aggravate a sciatic nerve problem.

The Board finds this medical opinion is entitled to great probative weight. 

The Veteran's reported history of continued right leg symptomatology since active service has been considered, but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to her right leg until 1997.  The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 10 years after service.  This long period without problems (while, importantly, other problems are clearly indicated) weighs against the claim.  The records provides significant evidence against this claim.     

Significantly, the Veteran has not provided any explanation as to why she delayed seeking treatment for her right leg disability for over 10 years following separation from service, while at the same time getting treatment for her gynecological disorder and other problems.

Moreover, importantly, although she filed a service connection claim for chronic pelvic pain, fibroids, an enlarged kidney, a gastrointestinal disorder, and right ear hearing loss in November 1995 (clearly indicating that the Veteran did know how to file a claim); it was not until 2004, 9 years later, that she initially filed a claim for a right leg disability.  This is not consistent with her current recollection of events. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for her right leg disability at that time, weighs heavily against her credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1995, but did not initially file a claim for her right leg problems until 2004.  Her own actions provide factual evidence against this claim.

Had the Veteran been experiencing right leg problems at that time, and for many years before (dating back to service) there seems to be no reason why the Veteran would not have also filed a compensation claim for her right leg disability at that time.  The value of the Veteran's assertions are additionally diminished, given that there is no clinical evidence of a right leg disability in the available STRs.  There is simply no basis to find the Veteran has, as contented, had right leg problems for many decades and there is significant evidence against this claim, including the Veteran's own actions in this case over many years.

Accordingly, the Board finds any of the Veteran's statements asserting continuity of symptomatology of right leg problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a right leg disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the right leg problems the Veteran has today are connected to service.  Moreover, the evidence does not demonstrate that the Veteran's right leg disability is secondary to her service-connected gynecological disorder.

The Board has taken the contention that this disability was caused by other service connected disability seriously (this was the basis of multiple Board remand in order to address this medical question).  In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiners concluded that the Veteran's right leg disability was not related to her service or aggravated by her service-connected status post hysterectomy with bilateral salpingo-oophorectomy.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the March 2005 opinion from private physician Dr. J.M.W. opinion that the Veteran's osteoporosis was linked to her having a compete hysterectomy.  While this opinion may suggest a relationship between the osteoporosis and the Veteran's service-connected gynecological disorder, the physician did not specifically relate the Veteran's right leg disability to her service or service-related gynecological disorder; one would have to speculate as to whether the physician was relating the Veteran's right leg disorder to her service-connected disability.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  Moreover, the October 2006 VA examiner stated that bone density testing did not support a diagnosis of osteoporosis which means that any opinion relating osteoporosis to the Veteran's service-connected disability is based on an inaccurate factual premise; that she has a diagnosis of osteoporosis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  

The service and post-service evidence provide particularly negative evidence against this claim.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her right leg disability, or between the right leg disability and her service-connected gynecological disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a right leg disability diagnosed as radiculopathy, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran letters in January 2004, March 2005, and August 2005 which informed her of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA treatment records (including those pertained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in February 2014, she submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that she desired to have her claims certified immediately to the Board.

Next, relevant VA examinations and opinions were obtained in March 2009, October 2010, May 2012, and September 2013.  In sum, the Board finds that the examination reports and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough joints examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  

The Board finds that the numerous VA medical opinions obtained in this case are adequate in the aggregate and substantially complied with the September 2008, September 2010, April 2012, and July 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.





ORDER

Service connection for a right leg disorder, to include as secondary to service-connected gynecological disorder (status post hysterectomy with bilateral salpingo-oophorectomy) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


